Citation Nr: 0836650	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  07-01 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE
Entitlement to an effective date prior to November 16, 2004, 
for a 70 percent evaluation for post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	New York Division of Veterans 
Affairs



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from January 1966 to 
September 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Buffalo, New York.  
Specifically, in an October 2004 rating decision, the RO 
granted an increased rating of 50 percent for the veteran's 
service-connected PTSD, effective from April 30, 2004.  There 
was no disagreement with that action and it became final.  A 
claim for an increased rating was received on October 5, 
2005. By rating of April 2006, a 70 percent rating was 
assigned from October 2005.  The veteran appealed the 
effective date.  In November 2006, the 70 percent rating was 
made effective from November 16, 2004.  He has expressed 
disagreement with the effective date assigned the increased 
rating.  


FINDINGS OF FACT

1.  In a June 2003 decision, the Board denied the veteran's 
claim for an initial rating in excess of 30 percent for PTSD.  
The decision was not appealed and is final.  There is no 
allegation of clear and unmistakable error (CUE) in this 
decision.

2.  The veteran submitted VA treatment records dated from 
November 2004 through August 2005 on October 5, 2005.  

3.  During the year prior to October 5, 2005, the evidence of 
record demonstrates a factually ascertainable increase in 
PTSD as of November 16, 2004, but not before.  


CONCLUSION OF LAW

The criteria for an effective date prior to November 16, 
2004, for a 70 percent evaluation for PTSD have not been met.  
38 U.S.C.A. §§ 5110, 7103 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.1, 3.155, 3.157, 3.400, 4.130, Diagnostic Code (DC) 9411 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

VA has a duty under the VCAA to notify a claimant and any 
designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, a September 
2006 letter to the veteran from the RO specifically notified 
him of the substance of the VCAA, including the type of 
evidence necessary to establish an earlier effective date for 
an increased disability rating, and of the division of 
responsibility between the veteran and the VA for obtaining 
that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), VA essentially satisfied the 
notification requirements of the VCAA by way of these letters 
by: (1) informing the veteran about the information and 
evidence not of record that was necessary to substantiate his 
claim; (2) informing the veteran about the information and 
evidence VA would seek to provide; (3) informing the veteran 
about the information and evidence he was expected to 
provide; and (4) requesting the veteran to provide any 
information or evidence in his possession that pertained to 
the claim.

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the veteran was 
provided with notice of this information in the above 
mentioned VCAA letter dated in September 2006.  

If there is even arguably any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post- decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

If explanation, the Board finds that the presumption of 
prejudice on VA's part has been rebutted: (1) based on the 
communications sent to the claimant over the course of this 
appeal, he clearly has actual knowledge of the evidence he is 
required to submit; and (2) based on his contentions and the 
communications provided to him by VA over the course of this 
appeal, he is reasonably expected to understand from the 
notices provided what was needed.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007) and Simmons v. Nicholson, 487 F.3d 
892 (Fed. Cir. 2007) (indicating any error in the provision 
of VCAA notice, concerning any element of a claim, is 
presumed prejudicial and must be rebutted by VA by showing 
the error was harmless).

Consider also that the veteran had received numerous VCAA 
letters regarding the evidence necessary to establish an 
increased rating for PTSD in 2005 and 2006 and also the fact 
that September 2006 letter informed the veteran of the 
disability rating and effective date elements of his claim.  
Dingess/Hartman v. Nicholson, supra, aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).  And the RO has since 
gone back and readjudicated his claim, specifically on the 
issue of whether he is entitled to an earlier effective date, 
in the November 2006 supplemental statement of the case 
(SSOC).  This is important to point out because the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit Court) recently held that a statement of the case 
(SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  Mayfield v. 
Nicholson, No. 07-7130 (Fed. Cir. Sept. 17, 2007).  As a 
matter of law, the provision of adequate VCAA notice prior to 
a readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  Huston v. Principi, 17 Vet. App. 195 (2003) 
(indicating VCAA notice requires apprising the veteran that 
evidence of an earlier-filed claim is needed to substantiate 
a claim for an earlier effective date).

Moreover, VA has made reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2007).  The 
information and evidence associated with the claims file 
consist of the veteran's service treatment records, VA 
medical treatment records, private post-service medical 
treatment records, VA examinations, and statements from the 
veteran and his representative.  There is no indication that 
there is any additional relevant evidence to be obtained by 
either VA or the veteran.

Effective Date Prior to November 16, 2004, for 70 Percent 
Evaluation for PTSD

Factual Background

An October 1999 decision granted service connection for PTSD 
and assigned a 30 percent rating.  This rating was confirmed 
and continued by the RO on numerous subsequently dated 
occasions.  In a June 2003 Board decision, the 30 percent 
rating was again confirmed and continued.  That decision 
became final.  See 38 U.S.C.A. § 7103.  This appeal ensued 
following an April 2006 rating decision which increased the 
veteran's disability rating to 70 percent, effective October 
5, 2005.  In the veteran's July 2006 notice of disagreement 
(NOD), it was asserted that he sought an earlier effective 
date for the 70 percent rating for PTSD.  Subsequently, in a 
November 2006 rating determination, it was determined that an 
earlier effective date for the 70 percent rating was 
warranted.  That date was determined by the RO to be November 
16, 2004.  The veteran's appeal continues.  

Following the Board's denial of an initial rating in excess 
of 30 percent in June 2003, the veteran submitted additional 
VA treatment records dated from November 16, 2004, through 
August 2005.  These documents were received on October 5, 
2005.  A formal claim for an increased rating was received at 
a later date in October 2005.  

When seen by VA on November 16, 2004, the veteran's affect 
was irritable and his mood was angry.  His speech was 
circumstantial and extremely vague.  He reported symptoms 
which included recurrent and intrusive thoughts and images, 
distressing dreams, hypervigilance, and the avoidance of 
crowds.  His manner was defensive and extremely agitated.  He 
expressed an interest in participating in a 30 day treatment 
program.  

Subsequently dated VA records through 2006 reflect similar 
symptoms.  

Legal Criteria and Analysis

The effective date of an award based on a claim for increase 
is generally the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.  An exception to this rule provides that 
the effective date of an award of increased disability 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability has 
occurred, if the claim is received within one year from such 
date; otherwise, it is the date of receipt of the claim.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  When 
considering the appropriate effective date for an increased 
rating, VA must consider the evidence of disability during 
the period one year prior to the application.  Hazan v. 
Gober, 10 Vet. App. 511 (1997).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151(a).  A "claim" or "application" is a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p).  If a formal claim is received 
within one year of an informal claim, it will be considered 
filed as of the date of receipt of the informal claim.  38 
C.F.R. § 3.155.  The report of an examination or 
hospitalization may constitute an informal claim for increase 
when the report relates to examination or treatment of a 
disability for which service connection has previously been 
established.  38 C.F.R. § 3.157(b)(1).

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.-100 
percent

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals that interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.-70 percent

The Board's June 2003 decision is not subject to revision in 
the absence of CUE in the decision.  38 U.S.C.A. §§ 7105, 
5109A; Rudd v. Nicholson, 20 Vet. App. 296 (2006) (finding 
that only a request for revision based on CUE could result in 
the assignment of an effective date earlier than the date of 
a final decision).  CUE in the 2003 decision has not been 
specifically alleged, and is not evident from the record.

The earliest received document in the claims file after the 
June 2003 Board decision that may be construed as an informal 
claim for an increased rating for a psychiatric disability is 
the veteran's submission of additional treatment records on 
October 5, 2005.  These records are dated from November 16, 
2004, through 2005.  Under the controlling law and 
regulations outlined above, the Board must review the 
evidence dating back one year, to October 5, 2004, to 
determine the "earliest date as of which," within the year 
prior to the claim, an increase in disability was factually 
ascertainable.  All of the VA treatment records submitted on 
October 5, 2005, are competent and pertinent evidence as to 
the severity of the veteran's PTSD.  VA mental health 
consultation treatment record dated on November 16, 2004, 
shows increased severity in the veteran's PTSD warranting a 
70 percent rating.  There is no other record dated prior to 
that following the Board's denial of the claim in 2003.  
Without any earlier received or of record (during the one 
year prior to October 5, 2005) medical evidence of increased 
PTSD symptoms warranting a 70 rating, there is no evidentiary 
basis for making the award of the 70 percent rating effective 
prior to November 16, 2004.  Consequently, an effective date 
earlier than November 16, 2004, is not warranted.

There is no legal basis for making the effective date of the 
70 percent rating for PTSD retroactive to any other date 
(when the veteran was discharged from service), as he 
apparently seeks.  The law is dispositive in this matter, and 
the claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

An effective date prior to November 16, 2004, for a 70 
percent evaluation for PTSD is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


